                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:17-CV-00393-MR

ROBERT BALLARD,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                       ORDER
                                 )
FNU HATLEY, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Writ of Mandumus,”

[Doc. 98], which the Court construes as a motion to enforce settlement, and

Defendants’ response [Doc. 99].

      On January 14, 2021, a judicial settlement conference was conducted

in this matter and the parties reached an agreement resolving all issues in

this case. [See 1/14/2021 Docket Entry & Doc. 94]. On February 22, 2021,

the parties filed a Stipulation of Dismissal with Prejudice, stipulating to the

dismissal of all Defendants in this matter. [Doc. 95]. On March 22, 2021,

Plaintiff filed a letter with the Court indicating that he had not yet received the

settlements proceeds. [Doc. 97]. On April 22, 2021, Plaintiff filed a “Writ of

Mandamus” in which he reports that it had been over 90 days and he had

not received the settlement funds from Defendants, contrary to the parties’
agreement. [Doc. 98]. Plaintiff’s requests payment of the settlement funds

and asks for an additional $100.00 for his efforts in obtaining payment. [Id.].

In response, defense counsel states she received Plaintiff’s letter regarding

the settlement funds on April 22, 2021 and wrote Plaintiff the next day

advising him that the funds were in the process of being applied to his

account. [Doc. 99 at 1]. As such, it appears that Plaintiff’s motion to enforce

settlement is moot and will be denied.

                                   ORDER

      IT IS THEREFORE ORDERED that Plaintiff’s motion to enforce

settlement [Doc. 98] is DENIED.

      IT IS SO ORDERED.             Signed: April 30, 2021




                                       2
